Case 1:19-cr-00211-DMT Document 19 Filed 11/18/19 Page 1 of 3

Local AO 199A (Rev. 1/19) Order Setting Conditions of Release Page 1 of 3 Pages

 

UNITED STATES DISTRICT COURT

for the
District of North Dakota
United States of America }
Vv. >}
Amber Emila Ruiz Case No. 1:19-cr-211
Defendant )

ORDER SETTING CONDITIONS OF RELEASE
IT IS ORDERED that the defendant’s release is subject to these conditions:
(1) The defendant must not violate federal, state, tribal, or local law while on release.

(2) The defendant must advise the Office of Probation and Pretrial Services and defense counsel in writing before making any
change in address or telephone number.

(3) The defendant must appear in court as required and must surrender to serve any sentence imposed.

The defendant must appear at:
(Ff blank, to be notified) Place

 

 

on

 

Date and Time

(4) The defendant must sign an Appearance Bond, if ordered.
Case 1:19-cr-00211-DMT Document 19 Filed 11/18/19 Page 2 of 3

Local AO 199B (Rev. 1/19) Additional Conditions of Release Page 2 of 3

 

Additional Conditions of Release

Upon finding that release by one of the above methods will not by itself reasonably assure the appearance of the defendant and the
safety of other persons and the community, IT IS FURTHER ORDERED that the release of the defendant is subject to the conditions
set forth below:

(5) Defendant shall report to the Pretrial Services Officer at such times and in such manner as designated by the Officer.

(6) Defendant shall refrain from: any use of alcohol; any use or possession of a narcotic drug and other controlled substances
defined in 21 U.S.C. § 802 or state statute, unless prescribed by a licensed medical practitioner; and any use of inhalants. Defendant
shall submit to drug/alcohol screening at the direction of the Pretrial Services Officer to verify compliance. Failure or refusal to
submit to testing or tampering with the collection process or specimen may be considered the same as a positive test result.

(7) Defendant shall not possess a firearm, destructive device, or other dangerous weapon.
(8) Defendant shall not knowingly or intentionally have any direct or indirect contact with any co-defendants except that counsel for
the defendant, or counsel's agent or authorized representative, may have such contact with such person(s) as is necessary in the

furtherance of the defendant's legal defense.

(9) Defendant shall undergo a substance abuse and/or mental health evaluation if required by the Pretrial Services Officer and
comply with resulting counseling or treatment recommendations.

(10) Defendant shall submit her person, residence, vehicle, and/or possessions to a search conducted by a Pretrial Services Officer at
the request of the Pretrial Services Officer. Failure to submit to a search may be grounds for revocation of pretrial release.
Defendant shall notify any other residents that the premises may be subject to searches pursuant to this condition.

(11) Within 24 hours of her release, defendant shall contact Pretrial Services Officer Shylah Leonard at (701) 297-7246.

(12) Defendant shall maintain or actively seek employment. Employment must be approved by the Pretrial Services Officer.
Case 1:19-cr-00211-DMT Document 19 Filed 11/18/19 Page 3 of 3

Local AO 199C ss (Rev. 1/19) Advice of Penalties and Sanctions Page 3 of _3

 

Advice of Penalties and Sanctions
TO THE DEFENDANT:
YOU ARE ADVISED OF THE FOLLOWING PENALTIES AND SANCTIONS:

A violation of any of the foregoing conditions of release may result in the immediate issuance of a warrant for your arrest, a
revocation of release, an order of detention, and a prosecution for contempt of court and could result in a term of imprisonment, a fine,
or both.

The commission of a Federal offense while on pretrial release will result in an additional sentence of a term of imprisonment
of not more than ten years, ifthe offense is a felony; or a term of imprisonment of not more than one year, if the offense is a misdemeanor.
This sentence shall be in addition to any other sentence.

Federal law makes it a crime punishable by up to 10 years of imprisonment, and a $250,000 fine or both to obstruct a criminal -
investigation. It is a crime punishable by up to ten years of imprisonment, and a $250,000 fine or both to tamper with a witness, victim
or informant; to retaliate or attempt to retaliate against a witness, victim or informant; or to intimidate or attempt to intimidate a witness,
victim, juror, informant, or officer of the court. The penalties for tampering, retaliation, or intimidation are significantly more serious
if they involve a killing or attempted killing.

If after release, you knowingly fail to appear as required by the conditions of release, or to surrender for the service of sentence,
you may be prosecuted for failing to appear or surrender and additional punishment may be imposed. If you are convicted of:

(1) an offense punishable by death, life imprisonment, or imprisonment for a term of fifteen years or more, you shall be fined

not more than $250,000 or imprisoned for not more than 10 years, or both;

(2) an offense punishable by imprisonment for a term of five years or more, but less than fifteen years, you shall be fined not

more than $250,000 or imprisoned for not more than five years, or both;

(3) any other felony, you shall be fined not more than $250,000 or imprisoned not more than two years, or both;

(4) a misdemeanor, you shall be fined not more than $100,000 or imprisoned not more than one year, or both.

A term of imprisonment imposed for failure to appear or surrender shall be in addition to the sentence for any other offense. In
addition, a failure to appear or surrender may result in the forfeiture of any bond posted.

Acknowledgment of Defendant

I acknowledge that I am the defendant in this case and that I am aware of the conditions of release. I promise to obey all conditions
of release, to appear as directed, and to surrender for service of any sentence imposed. J am aware of the penalties and sanctions set forth

above. é L7 a

Signature of Defendant—-———__

Directions to United States Marshal

( ¥) The defendant is ORDERED released after processing.
(__) The United States marshal is ORDERED to keep the defendant in custody until notified by the clerk or judge that the defendant
has posted bond and/or complied with all other conditions for release. The defendant shall be produced before the appropriate

judge at the time and place specified, if still in custody.
a ae 7
¥ =

( ) Other:
: N ber 18, 2019 °
Date ovens Clare R. Hochhalter, Magistrate Judge
